TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00765-CV



                                 Miles Anson Olson, Appellant

                                                 v.

                              Jacqueline Hannah Avery, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-FM-08-002533, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On December 16, 2008, appellant Miles Anson Olson filed his notice of appeal from a

district court judgment that was ultimately signed on January 7, 2009. This appeal was assigned the

above-captioned cause number, 03-08-00765-CV. Subsequently, on February 3, 2009, Olson filed

a motion for new trial in the district court. After his motion was denied, Olson filed, on March 16,

2009, a second notice of appeal from the district court’s judgment. This Court assigned Olson’s

second appeal a separate cause number, 03-09-00144-CV. This appeal is currently proceeding, and

the clerk’s record has already been filed under that cause number.

               Olson has filed a “Motion to Withdraw Premature Notice of Appeal” in which he

seeks to dismiss the original appeal he filed on December 16, 2008, Cause No. 03-08-00765-CV.

We grant Olson’s motion and dismiss that appeal. See Tex. R. App. P. 42.1(a). This dismissal does

not affect Olson’s pending appeal in Cause No. 03-09-00144-CV.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 11, 2009




                                             2